Citation Nr: 1730355	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with substance abuse prior to July 28, 2016, and a rating in excess of 50 percent thereafter, excluding the periods during which a temporary 100 percent rating was assigned, from December 2, 2013, to December 31, 2013, and January 29, 2015, to March 17, 2015.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD and assigned the same an initial 30 percent rating, effective September 15, 2011.  

In March 2016, the Board remanded the claim on appeal for additional development.  The claims file has been returned to the Board for consideration

By an October 2016, a Decision Review Officer (DRO) at the RO assigned the Veteran's PTSD, now captioned to include substance abuse, a 50 percent rating, effective July 28, 2016, and temporary 100 percent ratings, effective December 2, 2013, to December 31, 2013, and January 29, 2015, to March 17, 2015, for hospitalization.  As the 50 percent rating assigned is less than the maximum available rating, and there remains a period of time during which the 50 percent rating was not in place, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. Prior to July 28, 2016, the Veteran's service-connected PTSD with substance abuse was not manifested by occupational and social impairment with reduced reliability and productivity due to a flattened affect, abnormal speech, panic attacks, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships, or symptoms of the same type and degree. 

2. Since July 28, 2016, the Veteran's service-connected PTSD with substance abuse is not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to suicidal ideation, obsessional rituals, abnormal speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or the inability to establish and maintain effective relationships, or symptoms of the same type and degree. 


CONCLUSIONS OF LAW

1. Prior to July 28, 2016, the criteria for an initial rating in excess of 30 percent for service-connected PTSD with substance abuse are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7105 (West 2016); 38 C.F.R. §§ 3.156 (b), 4.1, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2. Since July 28, 2016, the criteria for a rating in excess of 50 percent for service-connected PTSD with substance abuse are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7105 (West 2016); 38 C.F.R. §§ 3.156 (b), 4.1, 4.7, 4.10, 4.126, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded VA examinations in February 2012 and July 2016.  In a June 2012 statement, the Veteran asserted that VA had failed in their duty to assist him by providing him an adequate examination.  The Veteran did not describe the reason for his assertion or otherwise cite any deficiency in the February 2012 VA examination report.  The Veteran again asserted that VA had failed in their duty to assist him by providing him an adequate examination in a statement that accompanied his August 2013 Substantive Appeal.  He again did not did not describe the reason for his assertion or otherwise cite any deficiency in any VA examination report.  Careful review of the VA examination reports is silent for any omission or inconsistency that would render the reports inadequate.  There is no evidence that the February 2012 and July 2016 VA examination reports.  The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described her disability in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Veteran's VA treatment records dated during the current appellate period have been associated with the claims file and he has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file and did not authorize VA to obtain any relevant private treatment records.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claim.  VA's duty to assist has been satisfied.

Increased Rating - Pertinent Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the 30 percent rating, September 15, 2011, to the present.  Fenderson v. West, 12 Vet. App. 119   (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107 (a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Under DC 9411, for rating the severity of PTSD, in pertinent part, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  A 100 percent rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, DC 9411.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.   

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a Veteran's symptoms 'play an important role' in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DMS-V) (5th ed.).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders.

Medical and Lay Evidence

On VA examination in February 2012, the Veteran complained of recurrent distressing dreams, physiological reactivity on exposure to cues that symbolize an aspect of the trauma, efforts to avoid thoughts, feelings, or conversations, and people, activities, and places associated with the trauma, a restricted affect, hypervigilance, depression, and substance abuse.  He reported that he had nine daughters and two sons, with whom he had a close relationship, and reported that he had dozens of friends with whom he spent time.  He reported that he had been detailing cars since his separation from service.  

The examiner opined that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, and described such as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The examiner opined that the Veteran could manage his own financial affairs and assigned him a GAF score of 60.

In a June 2012 statement, the Veteran asserted that his symptoms of PTSD with substance abuse were more consistent with the rating criteria warranting a 50 percent rating; however, he did not cite any relevant symptoms or otherwise discuss the symptoms that he believed warranted a higher rating.

During VA treatment in December 2012, the Veteran reported feeling average, "not too bad;" however, the treatment provider noted that the Veteran had exhibited quite a bit of depression lately, and considered that such might be situational.  The Veteran complained of nightmares and feeling hopeless about his future, but denied suicidal ideation.

In an August 2013 statement, the Veteran asserted that his symptoms of PTSD with substance abuse were more consistent with the rating criteria warranting a 70 or 100 percent rating; however, he did not cite any relevant symptoms or otherwise discuss the symptoms that he believed warranted a higher rating.

During VA treatment in November 2013, the Veteran's treatment provider reported that the Veteran was able to bathe, dress, cook, clean, and manage his medications on his own.  The Veteran reported that he rode his bicycle everywhere, and denied depression and anxiety, as well as suicidal or homicidal ideation.  However, in a VA depression screening in November 2013, the Veteran also reported depression nearly every day, being easily startled, and feeling numb and detached. 

During VA treatment in February 2014, the Veteran denied anxiety and depression and reported nightmares and substance abuse.

During VA treatment in January 2015, the Veteran's mental status examination was unremarkable.

On VA examination on July 28, 2016, the Veteran presented for mental status examination with adequate hygiene and grooming, and he was alert and oriented.  His behavior was appropriate, his eye contact was good, his attitude was polite and cooperative, his mood was euthymic, his affect was somewhat blunted, his thought processes were logical and goal-directed, and the content of the conversation gave no indication of any psychosis or mania.  The Veteran reported some auditory phenomena, the sound of rustling at night when sleeping, deemed consistent with PTSD symptoms of hyperarousal; however, the examiner reported that such did not reflect the presence of any psychotic process.  The Veteran's speech was unremarkable, his judgment appeared grossly intact, and he reported that he was able to fully and independently complete the tasks of daily living, with some disruption due to his homelessness.  He denied any homicidal or suicidal ideation. 

The Veteran endorsed anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and the inability to establish and maintain effective relationships.  The Veteran reported that he was currently in remission from substance abuse, unemployed, a loner "all of his life," and homeless; and was visiting his brother's homes to shower.  He reported that he was interested in physical fitness and rode his bicycle to his appointment, a long distance.  He asserted that "his whole life was borrowing money and paying it back."  He reported that he spent his days focused on meeting his basic needs and his primary goal was to secure housing; however, he had insufficient funds and believed that he was entitled to a higher disability rating.  

The examiner reported that the Veteran's PTSD with substance abuse was manifested by distressing memories and dreams of the trauma, psychological distress and physiological reactions at exposure to cues that symbolize the trauma, efforts to avoid thoughts, feelings, or conversations, and people, activities, and places associated with the trauma, as well as a persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment from others, irritable behavior and angry outbursts, reckless or self-destructive behavior, hypervigilance, and sleep disturbance.

The examiner noted that the Veteran appeared not to engage in treatment services between hospital admissions for his PTSD with substance abuse, and noted the Veteran's assertion that he was "too busy trying to live" to attend treatment.  The examiner opined that the Veteran's PTSD with substance abuse resulted in occupational and social impairment with reduced reliability and productivity, a moderate to serious level of impairment in social functioning, and that the Veteran's PTSD likely has contributed a moderate level to his history of occupational impairment.
 

Analysis

Based on a review of the evidence of record, for the period prior to July 28, 2016, the Board finds that an initial rating in excess of 30 percent is not warranted.  The Veteran's symptoms of PTSD with substance abuse recorded during this time period do not more closely approximate the disability picture contemplated by the rating criteria warranting a 50 percent rating, occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, impaired abstract thinking, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411; Mauerhan, 16 Vet. App. at 443.

There is no report or assertion of any speech, judgment, thinking, or memory abnormalities, or difficulty understanding complex commands, a flat affect, panic attacks, or difficulty in establishing and maintaining effective work and social relationships, or symptoms of the same type and degree.  The Veteran has only reported and exhibited nightmares and physiological reactivity, avoidance, a restricted affect, hypervigilance, depression, feelings of hopelessness and numbness, feeling easily startled, and substance abuse.  He described a close social life with many family members and dozens of friends and, at least, intermittent, employment.  He was assigned a GAF score of 60, denoting moderate symptoms.

Based on a review of the evidence of record, for the period since July 28, 2016, the Board finds that a rating in excess of 50 percent is not warranted.  The Veteran's symptoms of PTSD with substance abuse recorded during this time period do not more closely approximate the disability picture contemplated by the rating criteria warranting a 70 percent rating, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411; Mauerhan, 16 Vet. App. at 443.

While there is report of impaired impulse control, as the examiner in July 2016, noted that the Veteran endorsed irritable behavior and angry outbursts; there is no report or assertion of any suicidal ideation, obsessional rituals, abnormal speech, near-continuous panic or depression affecting the Veteran's ability to function, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances, or symptoms of the same type and degree.  The Veteran has only reported and exhibited a somewhat blunted affect, anxiety, suspiciousness, psychological distress at exposure, chronic sleep impairment with nightmares, avoidance, a persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or from others, reckless or self-destructive behavior, hypervigilance, and disturbances of motivation and mood.  Indeed, the examiner in July 2016 opined that the Veteran's PTSD with substance abuse resulted in occupational and social impairment with reduced reliability and productivity, a moderate to serious level of impairment in social functioning, and that such contributed a moderate level to his history of occupational impairment, the Board finds that such is contemplated by the 50 percent rating in place during this time period.  There is no indication that such is indicative of symptoms of the type and degree of a disability picture warranting the next higher 70 percent rating under the criteria.  Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).   

While the Veteran reported some auditory phenomena, such has been deemed consistent with the PTSD symptoms of hyperarousal and not consistent with a psychotic process.  While the examiner reported that the Veteran's PTSD with substance abuse resulted in both the difficulty in establishing and maintaining effective work and social relationships, and the inability to establish and maintain effective relationships, and while the Veteran reported that he was a loner "all of his life," he also reported that he visited his brother's homes to shower while he was homeless and did not describe any change in his relationship with his many children and dozens of friends, described as close relationships during the prior VA examination in February 2012.  In essence, there is no indication that the Veteran was indeed a loner "all of his life," with the current inability to establish and maintain effective relationships, when he previously reported close relationships with friends and family and there is no indication that such relationships ceased.  While the Veteran is competent to report his symptoms, in this instance, as to his report of social impairment on VA examination on July 28, 2016, the Board finds him not to be credible, based on the inconsistency in the record as to his close relationships with many family members and friends.  See Layno, 6 Vet. App. 465, 470.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  In this case, however, while the Veteran has been homeless and has an intermittent substance abuse issue and intermittent unemployment, there is no evidence, and no party has asserted, that his PTSD with substance abuse renders him unemployable.  Thus, the Board finds that no further consideration of a TDIU is warranted at this time.

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The weight of the probative evidence demonstrates that for the period prior to July 28, 2016, the Veteran's PTSD with substance abuse warrants a 30 percent rating, and for the period since July 28, 2016, his disability warrants a 50 percent rating; the claim of entitlement to an increased rating is thus denied.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49.


ORDER

An initial rating in excess of 30 percent for service-connected PTSD with substance abuse prior to July 28, 2016, is denied.

A rating in excess of 50 percent for service-connected PTSD with substance abuse since July 28, 2016, is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


